DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 1-5 which are directed to a manner of operating the disclosed disposable flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (A cell counting/sorting system incorporated with a microfabricated flow cytometer chip).
Regarding claim 1, Yang discloses a disposable flow cell formed on a substrate for separating particles from a sample solution (Figure 2), comprising:
a sample flow path and a sample reservoir formed on the substrate, wherein the sample flow path is connected to the sample reservoir for introducing the sample solution from the sample reservoir, wherein the sample flow path comprises an illuminating region configured for illumination by an external illumination unit, wherein the sample reservoir is configured for airtight connection to an external constant air pump such that a constant air pressure can be applied to the sample solution by the external constant air pump (see: sample flow channel, sample reservoir, optical detection region); and
a first branched flow path and a second branched flow path, respectively, connected perpendicularly to both sides of the sample flow path at a location downstream of the illumination region, wherein the first branched flow path comprises a connection port configured for airtight connection to an external pulse air pump, wherein upon receiving a pulse pressure from the external pulse air pump through the first branched flow path, a portion of the sample solution flowing in the sample flow path is separated from the sample flow path and introduced into the second branched flow path (see: perpendicularly branched sorting channels coupled to collection chambers).
Regarding claim 2, Yang further discloses a sorting reservoir connected to the second branched flow path (see: collection chambers coupled to the perpendicularly branched sorting channels).
Regarding claim 3, Yang further discloses the substrate has inclined surfaces at both lateral sides for deflecting sideward scattered light (see: channel sidewalls of optical detection region).
Regarding claim 4, Yang further discloses a pair of sheath flow paths that are arranged on both sides of the sample flow path and join the sample flow path upstream of the illumination region, wherein the pair of sheath flow paths are connected to a sheath solution reservoir for introducing a sheath solution on both sides of the sample solution flowing in the sample flow path (see: sheath flow channels, sheath reservoirs).
Regarding claim 5, Yang further discloses the sample reservoir and the sheath solution reservoir are configured for simultaneous connection to the external constant air pump (see: sheath flow channels, sheath reservoirs).
Regarding the functional capabilities recited in claims 1-5, as the prior art device is fully capable of being used as instantly recited, it is the position of the Examiner that the prior art device is fully capable of performing the instantly recited functions (e.g. the device is fully capable of being coupled to an external pulse air pump with an airtight connection).

Response to Arguments
Applicant’s arguments, see pg. 5-6 “Claim Rejection under 35 U.S.C. 112”, filed 10/18/2022, with respect to Claims 1-5 have been fully considered and are persuasive.  The Examiner thanks the Applicants for clarifying the record that the “configured to” language includes “any conventional connection port that fits the connection port (or tubing) of an air pump”, and the scope of the claims do not include an “air pump”.
The rejections under 35 U.S.C. 112 of Claims 1-5 has been withdrawn. 
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks alleging the prior art device being “not intended to be disposable”.  Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.  Since the device disclosed by Yang is fully capable of being disposed, it is the position of the Examiner that it anticipates the instant claims.
Regarding the Applicant’s remarks alleging the prior art device fails to disclose “connection ports for connection with external pumps”, the Examiner respectfully disagrees since in addition to integrated micro-pumps on the flow cytometer chip, the prior art device comprises a plurality of tubing and connection ports/barbs configured to interface with the flow cytometer chip (Figure 6).  The disclosed tubing and connection ports/barbs are fully capable of interfacing with an external pump in the event of a micro pump failure.
Regarding the Applicant’s remarks alleging the prior art device fails to disclose “a first and second branched flow paths that are connected perpendicular to the sample flow path at a location downstream of the illumination region such that a pressure applied to the first branched flow path can push a sample into the second branched flow path”, the Examiner respectfully disagrees and directs the Applicants to the previously cited “perpendicularly branched sorting channels coupled to collection chambers” in Figure 2 (see: channels extending vertically to the right of “Optical system”) of Yang.
The previous grounds of rejection have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797